DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 04/05/2022 has been entered and accepted. The amendment with regard to the claim interpretation has been accepted and the interpretation withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A rejection is made over HYAKUMURA (US 20170320165 A1), in view of CASEY (JP2018084821A). The full rejection can be found below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over HYAKUMURA (US 20170320165 A1), in view of CASEY (JP2018084821A).
	Regarding claim 1, Hyakumura teaches a laser processing machine (Figure 1) comprising:
	a variable focal length optical system (light condensing lens 106 and first actuator 108) whose focus position (z-direction position of the light converging point) is periodically 5changed in response to an inputted drive signal (Paragraph 135-136; driving of the first actuator on basis of the AF signal output from the AF signal processing unit 500);
	a light source (laser diodes 202 and 204) configured to radiate a detection light (AF laser beam L2) on a workpiece (wafer W) through the variable focal length optical system (Figure 1 Paragraph 87-90; converged by light converging lens 106);
	a light detector (first detector 406 and second detector 408) configured to receive the detection light (Paragraph 94; AF laser beam L2 is received by first detector 406) reflected on the workpiece (Paragraph 90-93; AF laser beam L2 reflected by surface of wafer W) and output a light detection signal (Figure 3 Paragraph 95; output respective electric signals to AF signal processing unit 500);
	Paragraph 97 teaches that the AF signal processing unit 500 generates an AF signal as a displacement signal indicating the displacement in the Z-direction based on the electric signals received from the detectors. This AF signal is this sent to the control unit 50.
	a signal processor (control unit 50) configured to output a synchronization pulse signal (Paragraph 136; driving the first actuator 108 to actuate in the Z-direction position of the light converging point according to the output from the AF signal processing unit 500) in synchronization with a focusing timing (Paragraph 130; a reference position as part of a lookup table with displacement held in the memory portion of control unit 50) when the detection light is focused on a surface of the workpiece (first light source 202 and second light source converged toward wafer W) in accordance with the inputted light detection signal (Paragraph 136; based on AF signal from processing unit 500);
	Paragraph 128 teaches that the lookup table is created by moving the light converging lens along the z-direction and storing the output characteristic of the defocus distance in the z-direction from the reference point. This focus information is accessed when the AF signal from the processing unit is received to improve real-time processing efficiency.
The synchronization pulse signal is outputted in synchronization with the reference position and the defocus distance in the Z-direction from the reference position as the control unit relies on the lookup table to determine how to drive the actuator 108 (Paragraph 130).
	and a laser oscillator (laser light source 100) configured to oscillate a pulsed laser beam (Paragraph 77; laser light source 100 emits a pulse laser beam) in accordance with the inputted synchronization pulse signal (Paragraph 134-136; the modified region inside wafer is formed at the same time or immediately after the control unit 50 receives the AF signal from the AF signal processing unit 500) and radiate the pulsed laser beam on 15the workpiece (Paragraph 77; wafer W) through the variable focal length optical system (Paragraph 78).
	While not directly stated, it would make sense to wait until the AF signal is received before the forming the modified region inside wafer W. This is because the actuator would need to move the lens into its correct position before the forming would begin. Thus, the control unit would cause the laser oscillator to oscillate the pulsed laser beam in accordance with the input synchronization pulse signal, either when the input signal is received or when controller has given the actuator time to move (according on the AF signal received).
	Hyakumura fails to teach:
	a variable focal length optical system whose focus position is changed at each of regularly occurring intervals in response to an inputted drive signal
	CASEY teaches a machine vision inspection system, wherein:
	
a variable focal length optical system (variable focal length lens 370) whose focus position is changed at each of regularly occurring intervals (Paragraph 58; focal position of the imaging system is periodically changed over a plurality of focal positions at a frequency of at least 300 Hz)
A frequency has regularly occurring period and thus intervals.
in response to an inputted drive signal (Paragraph 33; variable focal length lens 370 is driven by EDOF lens control 374)
	Paragraph 64 further teaches that periodic change of the variable focus lens is performed by means of a drive signal.
a light source (Figure 3; light source 330) configured to radiate a detection light on a workpiece through the variable focal length optical system (Paragraph 30; light source 330 emits light from source light 332 to the surface of workpiece 320 through variable focal length lens 370)
a light detector (camera system 360 and tube lens 386) configured to receive the detection light reflected on the workpiece (Paragraph 29; light source 330 emits light to tube lens 386) and output a light detection signal (Paragraph 34; system outputs images as a result of receiving the reflected light source)
a signal processor configured to output a synchronization pulse signal in synchronization with a focusing timing when the detection light is focused on a surface of the workpiece in accordance with the inputted light detection signal (Paragraph 64; the system has a particular focal position at a particular timing and the instantaneous phase of the periodic change can be known based on the drive signal of the varifocal lens and calibrating this relationship allows for exposure to be performed in a short time at a specific phase timing in order to obtain the exposure at the desired focal point)
This means as long as the periodic change of the variable focal distance lens is calibrated, the focal position of the variable focal distance lens at any particular timing is known. In Hyakumura modified with Casey, an example of an embodiment could be that the signal processor would put this calibrated information into a lookup table which indicates at what particular timing the laser should be exposed at and output a synchronization signal pulse signal that is synchronized with the desired focus timing using the information gathered from the measuring light.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hyakumura with Casey and used a liquid lens whose focus position is changed at each of regularly occurring intervals. This would be done to enable processing at high speed without relying on mechanical translation of optical components continuously with minimal downtime (Casey Paragraph 6). It would further be obvious to operate the liquid lens at regularly occurring intervals for efficient and speedy processing at different focal points in a regular and reoccurring manner.
	

	Regarding claim 3, Hyakumura as modified teaches the frying apparatus as claimed in claim 1, wherein:
	the light detector (Paragraph 99; first detector 406 and second detector 408) 
	Paragraph 99 teaches that the first and second detectors are both made of bisected photodiode 600.
is disposed such that the light detection signal (Figure 3 Paragraph 95; electric signals corresponding to converged light images) shows a peak (Figure 3B Paragraph 100; a sharp image is formed and light received by light receiving elements 600A and 600B are equal) 25when the focus position of the variable focal length optical system (light condensing lens 106 and first actuator 108) coincides with a surface of the workpiece (Figure 4 Paragraph 100; laser beam irradiation surface of wafer W is at the focusing position),
	and the signal processor (control unit 50) detects the peak of the light detection signal (Figure 3 Paragraph 95; electric signals corresponding to converged light images) as the focusing timing (Paragraph 104; the peak or the sharp image is the reference position that is set for the lookup table) and outputs the synchronization pulse signal (Paragraph 136; signal to drive the first actuator 108 to actuate in the Z-direction position of the light converging point according to the output from the AF signal processing unit 500) in synchronization with the focusing timing (Paragraph 130; reference position as part of a lookup table with displacement held in the memory portion of control unit 50).

	Regarding claim 4, Hyakumura as modified teaches the frying apparatus as claimed in claim 1, wherein:
an image sensor (detectors 406 and 408) configured to take an image of the workpiece through the variable focal length optical system (Paragraphs 94-95; receive light amounts reflected off of the wafer W)
CASEY further teaches:
	an image sensor (camera 360 and tube lens 386) configured to take an image of the workpiece (Paragraph 30; workpiece light 355 is outputted to the variable focal length lens 370) through the variable focal length optical system (Paragraph 30; workpiece light is outputted through variable focal distance lens 370), wherein the variable focal length optical system comprises: 
a liquid resonant lens (Paragraph 33; variable focal length lens 370 includes a controllable liquid lens) whose refractive index is periodically changed in response to the inputted drive signal (Paragraph 31; control system periodically changes the focal position of the variable focal length lens);
Paragraph 33 further teaches that the variable focal length lens can be driven with a periodic signal.
Changing the refractive index periodically in response to an inputted drive signal is known in the art as evidenced by IGASAKI (US 20180314042 A1).
an objective lens disposed on the same optical axis as that of the liquid resonant lens (Figure 3; objective lens 350 is disposed on the same optical axis as that of the variable focal length lens 370); 
and a plurality of relay lenses (relay lens 351 and 352) disposed to relay an exit pupil of the objective lens (Paragraph 30; objective lens 350 receives the workpiece light 332 and outputs the workpiece light 355 to the relay lens 351) while maintaining a telecentric optical system (Figure 3; workpiece light 355 entering and leaving the relay lens 351 are both parallel to the optical axis).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hyakumura with Casey and used a plurality of relay lenses and an objective lens along the same optical axis as the liquid resonant lens. This would be done to extend the length of the imaging system.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HYAKUMURA (US 20170320165 A1), in view of CASEY (JP2018084821A) and in further view of KUROKAWA (JP 2012055910 A).
	Regarding claim 2, Hyakumura teaches the frying apparatus as claimed in claim 1.
Hyakumura fails to teach:
	a laser-processing mask disposed at a position satisfying a conjugate relationship with the focus position of the variable focal length optical system between 20the variable focal length optical system and the laser oscillator, the laser-processing mask having an aperture through which the pulsed laser beam passes.
	Kurokawa teaches a laser processing device, wherein:
	a laser-processing mask (laser processing mask 10) disposed at a position satisfying a conjugate relationship with the focus position of the variable focal length optical system (Figure 2; Paragraph 27) between 20the variable focal length optical system (Paragraph 31; moveable ring lens 62) and the laser oscillator (Figure 2 Paragraph 28; laser oscillator 9), 
	The laser processing mask 10 is placed between the laser oscillator 9 and the moveable ring lens 62 as can be seen in Figure 2. This position serves a conjugate or connected relationship with the focus position of the variable focal length optical system as the laser beam outputted by the oscillator travels through both the mask and the ring lens.
	the laser-processing mask (laser processing mask 10) having an aperture (Paragraph 28; opening having a predetermined shape) through which the laser beam passes (Figure 2 Paragraph 28; laser beam passes through the laser processing mask).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hyakumura with Kurokawa by placing the mask between the focal length optical system and the laser oscillator to satisfy a conjugate relationship with the focus position of the variable focal length optical system. This would be done to reduce the diameter of the laser beam from the laser oscillator to a desired size or shape (Paragraph 28).
	In HYAKUMURA modified with Kurokawa, the laser beam which passes through the aperture of the laser-processing mask would be a pulsed laser beam (HYAKUMURA Paragraph 77; laser light source 100 emits a pulse laser beam)
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HYAKUMURA (US 20170320165 A1), in view of CASEY (JP2018084821A) and in further view of Shionoya (US 10950471 B2).
Regarding claim 5, Hyakumura as modified further teaches the laser processing machine according to claim 1, wherein 
Appl. No. 17/100,022Attorney Docket No. P62014the signal processor (control unit 50) is further configured to output a synchronization pulse signal (Paragraph 136; driving the first actuator 108 to actuate in the Z-direction position of the light converging point according to the output from the AF signal processing unit 500) in synchronization with a focusing timing (Paragraph 130; a reference position as part of a lookup table with displacement held in the memory portion of control unit 50) when the detection light is focused on a surface of the workpiece (first light source 202 and second light source converged toward wafer W) in accordance with the inputted light detection signal (Paragraph 136; based on AF signal from processing unit 500) during the changing of the focus position of the variable focal length optical system.
Casey further teaches:
the system has a particular focal position at a particular timing and the instantaneous phase of the periodic change can be known based on the drive signal of the varifocal lens and knowing this relationship allows for exposure to be performed in a short time at a specific phase timing in order to obtain the exposure at the desired focal point (Paragraph 64)
This means as long as the periodic change of the variable focal distance lens is calibrated, the focal position of the variable focal distance lens at any particular timing is known. In Hyakumura modified with Casey, an example of an embodiment could be that the signal processor would put this calibrated information into a lookup table which indicates at what particular timing the laser should be exposed at and output a synchronization signal pulse signal that is synchronized with the desired focus timing using the information gathered from the measuring light. The variable focusing liquid lens would be constantly changing the its focus position during the measuring to provide an extended range of focus and processing at high speed without relying on mechanical translation of optical components (Casey Paragraph 6). 
Hyakumura fails to teach:
Appl. No. 17/100,022Attorney Docket No. P62014the signal processor is further configured to output a synchronization pulse signal in synchronization with a focusing timing when the detection light is focused on a surface of the workpiece in accordance with the inputted light detection signal during the changing of the focus position of the variable focal length optical system.
Shionoya teaches a laser machining device, wherein:
modified regions on the workpiece are formed by the intermittent pulsed machining laser light L1 (Figure 2; Column 5 Lines 37-39)
an autofocusing device (AF detecting device 30) continuously performs detecting on the intended processing location to enable real time feedback control of the light condensing point of the machining laser light based on the detection result of the autofocusing detecting device (Column 6 Lines 25-31)
the control unit drives the actuator 25 of the adjustable lens based on the detection signal detected by the AF detecting device 30
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hyakumura with Shionoya and have the laser processing machine process measure the depth and calculate the desired focus of the workpiece during the periodic changing of the liquid lens. This would be done to enable a real time feedback control of the light condensing point (Shionoya Column 6 Lines 25-31).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763